DETAILED ACTION
This action is in response to a request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 22 March 2022 has been entered. Furthermore, this action is in response to the amendments filed  22 March 2022 for application 15/810451 filed on 13 November 2017.  Currently claims 1-28 are pending. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claims 1-28 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

  Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-28  are rejected under 35 U.S.C. 101. because the claims are directed to an abstract idea; and because the claims as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than the abstract idea, see Alice Corporation Pty. Ltd. v. CLS Bank International, et al, 573 U.S. (2014). In determining whether the claims are subject matter eligible, the Examiner applies the 2019 USPTO Patent Eligibility Guidelines. (2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, Jan. 7, 2019.)
Step 1: Is the claim to a process, machine, manufacture, or composition of matter? Yes—claim 1 recites a method which is a process. Claims 14 and 27 recite a machine/device/system and product respectively. 
Step 2A, prong one: Does claim 1 recite an abstract idea, law of nature or natural phenomenon? Yes—the limitations of  “organizing the information dataset into a plurality of information elements,” “tagging the plurality of information elements with information that reflects at least one characteristic for each of the plurality of information elements, the at least one characteristic including a location of each of the plurality of information elements within the information dataset,” “organizing by a conversion language the plurality of information elements based at least in part on the location of each of the plurality of information elements within the information dataset to reflect relationships between the plurality of information elements and a flow between all of the information elements,” “mapping the plurality of information elements into knowledge processes expressed in a knowledge process modeling language,” “performing at least one of (i) converting the knowledge processes into a knowledge process … language and (ii) translating the knowledge processes into a business process model language and converting the translated knowledge processes into a business process … language” as drafted, are mental steps of organizing/parsing information into elements (observation, evaluation), tagging/labeling those information elements according to characteristics such as location (evaluation, judgement), organizing information according to relationships/flows between the information elements using a language expressive of relationships/flows (evaluation, judgement), mapping/associating the information (relationships) into a representation of processes (evaluation, judgement), and converting or translating the processes into another language (evaluation, judgement).  
Step 2A, prong two: Does the claim recite additional elements that integrate the judicial exception into a practical application? No—the judicial exception is not integrated into a practical application. Although the claim recites that the recited functionality includes “automating knowledge-based processes and operations,” “receiving an information dataset comprising knowledge,”    “by the computer” (multiple instances), “of the computer,” “knowledge process executable language,” and “business process executable language” this recited functionality consists of mere data gathering steps of receiving a dataset and functions performed by generic computing resources that are recited at a high level of generality that does not impose a meaningful limit on the judicial exception and does not integrate the mental steps into a practical application (See MPEP 2106.06.05(g)). The “automating knowledge-based processes and operations,” “knowledge process executable language” and business process executable language” is recited at a high level of generality and merely generally link to respective technological environments (automating executable business process representations) and therefore likewise amounts to no more than a mere instructions to apply the exception using generic computer components and is insufficient to integrate the mental and mathematical steps into a practical application. 
Step 2B: Does the claim recite additional elements that amount to significantly more than the judicial exception? No— The recitation in the preamble is insufficient to transform a judicial exception to a patentable invention because the preamble elements are recited at a high level of generality that simply links to a field of use, see MPEP 2106.05(h). Likewise, the “machine learning” is recited at a high level of generality that simply links to a field of use and the claimed extra-solution of data gathering is acknowledged to be well-understood, routine, conventional activity (see, e.g., court recognized WURC examples in MPEP 2106.05(d)(II)(i)). The claim thus recites computing components only at a high-level of generality such that it amounts to no more than mere instructions to apply the exception using generic computer components. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept.
Taken alone, their additional elements do not amount to significantly more than the above- identified judicial exception (the abstract idea). Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation.
For the reasons above, claim 1 is rejected as being directed to non-patentable subject matter under §101. This rejection applies equally to independent claims 14 and 27, which recite a computer product and system, respectively, to perform mental steps. It is noted that claims 14 and 27 additionally recite additional elements in the following limitations that are recited at a high-level of generality such that amounts to no more than a mere instructions to apply the exception using a generic computer component (Step 2A, Prong 2) and that are insufficient to transform a judicial exception to a patentable invention because the recited elements are considered insignificant extra-solution activity, see MPEP 2106.05(g): interface to receive information (claim 27) and  non-transitory computer readable storage medium comprising instructions that are executed by processors (claim 14).
As to dependent claims (2-13) and (15-26) which depend from claims 1 and 14, respectively, these claims  recite additional limitations that fall under Step2A prong 1 as mental steps: 
Claims 5 and 18: “wherein the information dataset is organized into information elements by: determining a domain corresponding to the information dataset; identifying the plurality of information elements in the information dataset based on a plurality of domain-specific semantic knowledge structures.”  (acts of observation and evaluation to determine a domain and identify information based on domain semantics)
Claims 6 and 19: “wherein each domain-specific semantic knowledge structure corresponds to at least one of a word, symbol, or phrase associated with the domain or a natural language associated with the domain.”   (more details to acts of observation and evaluation to determine a domain and identify information based on domain semantics)
Claims 7 and 20:  “wherein each domain-specific semantic knowledge structure corresponds to at least one of a font and a style of formatting associated with the domain.”  (more details to acts of observation and evaluation to determine a domain and identify information based on domain semantics)
Claims 8 and 21:  “wherein each domain-specific semantic knowledge structure corresponds to at least one of a numbering and a notation style associated with the domain.”     (more details to acts of observation and evaluation to determine a domain and identify information based on domain semantics)
Claims 9 and 22:  “wherein a … model is used to … perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language..”     (mapping as evaluation, judgement as previously noted)
Claims 10 and 23:  “wherein a … model is used to … perform the translation of the knowledge processes into the business process model language.”   (translating as evaluation, judgement as previously noted)
In addition dependent claims 13 and 26 which depend from claims 1 and 14, respectively, recite additional limitations that fall under Step2A prong 1 as steps for organizing human activity: 
Claims 13 and 26: “the step of prompting a user with a plurality of questions and inserting a plurality of new clauses into the contract based on answers provided in response to the plurality of questions.”  (generation of contracts or legal obligations according to user responses)
Moreover, dependent claims (2-4, 9-12), (15-17, 22-25), and 28 which depend from claims 1, 14, and 27 respectively, recite additional elements to be addressed at Step 2A, Prong 2 and at Step 2B as follows:  “wherein the information dataset comprises a document or text and the information elements comprise document or text elements” [claims 2, 15], “receiving … a voice dictation comprising the knowledge; and … transcribing, …, the voice dictation into the information dataset” [Claims 3, 16], “wherein receiving the information dataset comprises: extracting at least a portion of the knowledge from one or more e-mail or social media data feeds” [Claims 4, 17];  which are more details on the data in the data gathering steps (text elements, documents, voice dictation, email, feeds that form received information)  that amount to no more than  mere instructions to apply the exception using a generic computer component, does not integrate the mental and mental steps into a practical application (Step 2A, Prong 2) and also do not impose a meaningful limit on the judicial exception (see MPEP 2106.05(d)(II)(i)). In addition, the claims recite “automatically transcribing “ [Claims 3, 16], “trained machine learning model… automatically” [Claims 9, 22],   “trained machine learning model… automatically” [Claims 10, 23], “using at least one of the business process executable language and the knowledge process executable language to automate one or more knowledge-based processes” [Claims 11, 24, 28],   “further comprising the step of generating, automatically, a contract based on the knowledge processes and the knowledge process executable language”   [Claims 12, 25].  The “trained machine learning” models that perform automatically mapping and translation is recited at a high level of generality that simply links to a field of use (machine learning) which are recited at a high level of generality and merely links the judicial exception to a particular technological environment (machine learning) using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception. The steps automatically transcribing a voice dictation is recited at a high level of generality that simply links to a field of use (automated dictation systems)  which are recited at a high level of generality and merely links the judicial exception to that particular technological environment using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception. Moreover, the steps of using the business/knowledge process language to automate a business process also is recited at a high level of generality that simply links to a field of use (automating executable business process representations)  which are recited at a high level of generality and merely links the judicial exception to that particular technological environment using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception. Finally, the steps of using the knowledge process language to automate a contract generation process also is recited at a high level of generality that simply links to a field of use (automating executable business process representations for contracts)  which are recited at a high level of generality and merely links the judicial exception to that particular technological environment using generic computing components and therefore also does not impose a meaningful limitation on the judicial exception.
In summary, as shown in the analysis above, claims 1-28  do not provide any additional elements that when considered individually or as an ordered combination, amount to significantly more than the abstract idea identified. Therefore, as a whole, claims 1-28  do not recite what have the courts have identified as "significantly more”. In particular, there is no indication that the combination of elements improves the functioning of a computer or improves another technology when claims are considered individually or as an ordered combination.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 4-6, 9, 10, 14, 15, 17-19, 22, 23, and 27 are rejected under 35 U.S.C. 103 as being unpatentable over Fabian Friedrich (“Automated Generation of Business Process Models from Natural Language Input”, Master’s Thesis, School of Business and Economics of the Humboldt-Universitat Zu Berlin, 2010, pp. 1-241), hereinafter referred to as Friedrich, in view of Fliedl et al. (“From textual scenarios to a conceptual schema”, Data and Knowledge Engineering 55, 2005, pp. 20-37), hereinafter referred to as Fliedl, and in further view of  Pedrinaci et al. (“Semantic Business Process Management: Scaling up the Management of Business Processes”, The IEEE International Conference on Semantic Computing, 2008, pp. 546-553), hereinafter referred to as Pedrinaci. 

In regard to claim 1, Friederich teaches A method for automating knowledge-based processes and operations, the method comprising:  5receiving, by a computer, an information dataset comprising knowledge;  (See [Abstract], To reduce the modeling efforts and to accelerate the realization of benefits from a BPM-initiative, we propose an approach for the automated generation of business process models from text documents., Furthermore, at [p. 2, Section 1.1],  Having said that, we also have to consider that information about the internal processes of an organization is often already present in the form of informal textual specifications. Such textual documents can be policies (e.g., for travel or expenses), reports, forms, manuals, knowledge management systems, and e-mail messages., Furthermore, at [p. 47, Section 3.3, Figure 11],  The extraction procedure consists of several steps which are outlined as a BPMN process model in figure 11., wherein a method/system that automatically generates business process (knowledge-based process) models receives a heterogeneous set of documents that contain business process-related knowledge (textual specification, reports, etc.).) organizing, by the computer, the information dataset into a plurality of information elements;  (See [p. 18, Section 2.2], For the creation of our transformation approach, three concepts are of vital importance and will be described in more detail in the upcoming subsections. • Syntax Parsing - the determination of a syntax tree and the grammatical relations between the parts of the sentence. • Anaphora Resolution - the identification of the concepts which are references using pronouns (“we”,“he”,“it”) and certain articles (“this”, “that”). • Semantic Analysis - extraction of the meaning of words or phrases using the lexical databases WordNet and FrameNet., Furthermore, at [p. 19, Section 2.2.1], This tree shows the dependencies [77] between the words of the sentence through the tree structure., Furthermore, [p. 47, Section 3.3.], The extraction procedure consists of several steps which are outlined as a BPMN process model in figure 11., Furthermore, at [p. 47, Section 3.3.1, Figure 8, Figure 11], The first stage is a tokenization of the text which includes splitting it up in individual sentences.; wherein the knowledge content of the documents is organized into particular information elements in the information extraction process such that these information elements are in the form of sentences as well as of the words or phrases which comprise the sentences.) 10tagging, by the computer, the plurality of information elements with information that reflects at least one characteristic for each of the plurality of information elements, …; (See [p. 18, Section 2.2], For the creation of our transformation approach, three concepts are of vital importance and will be described in more detail in the upcoming subsections. • Syntax Parsing - the determination of a syntax tree and the grammatical relations between the parts of the sentence. • Anaphora Resolution - the identification of the concepts which are references using pronouns (“we”,“he”,“it”) and certain articles (“this”, “that”). • Semantic Analysis - extraction of the meaning of words or phrases using the lexical databases WordNet and FrameNet., Furthermore, at [p. 19, Section 2.2.1] Additionally, each word and phrase is labeled with an appropriate part-of-speech and phrase tag., Furthermore, at [p. 48, Section 3.3.1] Afterwards, each sentence is parsed by the Stanford Parser using the factored model for English …  We … utilize the factored model … because it provides better results in determining the dependencies between markers as “if” or “then”, which are important for the process model generation. The resulting Parse Tree and the collapsed dependencies [24] are then passed to algorithm 1, which splits up complex sentences into individual phrases. This is accomplished by scanning the tree for sentence tags (S,SBAR,SINV)[76] on the highest level of the Parse Tree and within prepositional (PP), adverbial (ADVP), and noun phrases (NP) they contain (line 1)., Furthermore, at [pp. 50, Section 3.3.2, Figure 8] After the sentence was broken down into individual constituent phrases actions can be extracted. That is accomplished using algorithm 2. It first determines whether the parsed Sentence is in active or passive voice by searching for the appropriate grammatical relations (line 1), which enables use to handle active and passive sentences alike (Issue 1.1). Afterward, all Actors and Actions are extracted using the algorithms 3 and 4…. In each sentence the conjunction relation which causes the extraction of several Actors,Actions or Resources is highlighted., wherein individual information elements (sentences, phrases, words) of the documents are tagged/labeled as being associated with particular functional informational characteristics through semantic analysis such that this labeling includes the determination of actors, actions, and/or resources and wherein it is noted that this process also includes part-of-speech tagging in the semantic analysis.) organizing, by a conversion language of the computer, the plurality of information elements … to reflect relationships between the plurality of information elements and a flow 15between all of the information elements; (See [p. 23, Section 2.2.3], Systems which try to capture semantic relations are, e.g., FrameNet10 [3], developed at the University of Berkley and the lexical database WordNet11 [83]. Both were used for the development of our prototype. WordNet is a semantic database which was developed in 1985 [83] at the University of Princeton. Since then, it has steadily grown and today it contains more than 155,000 unique words and more than 200.000 word-sense pairs., Furthermore, at [p. 50, Section 3.3.2] Afterward, all Actors and Actions are extracted using the algorithms 3 and 4…. In each sentence the conjunction relation which causes the extraction of several Actors,Actions or Resources is highlighted., Furthermore, at [p. 73, Section 3.4.2]The second step in our analysis is the detection of conditional markers. These markers can either be a single word like “if”, “then”, “meanwhile” or “otherwise”, or a short phrase like “in the meantime” or “in parallel”. All of these markers have specific characteristics and can be mapped to different BPMN constructions., Furthermore, at [pp. 83-88, Section 3.4.5]The last step of the text level analysis is the generation of Flows. As explained in section 3.2 a flow describes how activities are interaction with each other. Therefore, during the process model generation such Flows can be translated to BPMN connecting objects. When creating the Flows we build upon the assumption that a process is described sequentially (see section 3.1.5) and upon the information gathered in the previous steps., Furthermore, at [p. 94, Section 3.5.2, Algorithm 11, Figure 9] First we check whether an Action can be classified as an verb of interaction. This is accomplished by checking the WordNet hypernym tree of the main verb of the action for the occurrence of an “interactionVerb” (see Appendix C) like “inform”, “send”, “ask”, or “report”. Afterward, we have to determine the corresponding source or target of that communication activity., wherein the information elements (sentences, phrases) are organized (ultimately into BPMN to reflect the flow of the business/knowledge process) by using FrameNet and WordNet for identifying semantic relations for specific words (e.g., interaction words) or linking to synonyms (each of which is a language conversion process according to the (conversion) language/semantics of FrameNet and WordNet) and by using an anaphora resolution algorithm for identifying concepts for resolving determiners and pronouns in sentences (also a language conversion function according to the underlying conversion language that captures concepts pertinent to anaphora resolution) in order to express relationships between the (tagged) elements of sentences and wherein this organization process includes the determination of whether disparate textual references (information elements) may be linked within the business/knowledge process flow.) mapping, by the computer, the plurality of information elements into knowledge processes expressed in a knowledge process modeling language;  (See [pp. 83-85, Section 3.4.5], The last step of the text level analysis is the generation of Flows. As explained in section 3.2 a flow describes how activities are interaction with each other. Therefore, during the process model generation such Flows can be translated to BPMN connecting objects. When creating the Flows we build upon the assumption that a process is described sequentially (see section 3.1.5) and upon the information gathered in the previous steps., Furthermore, at [pp. 89-90, Section 3.5, Figure 15], In the last phase of our approach the information contained in the World Model is transformed into its BPMN representation. We follow a nine step procedure, as depicted in Figure 15. The first 4 steps: creation of nodes, building of Sequence Flows, removal of dummy elements, the finishing of open ends, and the processing of meta activities are used to create an initial and complete model. Optionally, the model can be augmented by creating Black Box Pools and Data Objects. Finally, the model is layouted to achieve a human-readable representation., wherein the mapping of information elements extracted from documents into a business knowledge process flow is  expressed in a business knowledge process language (namely, BPMN).). 
However, Friedrich does not explicitly teach 10…… … the at least one characteristic including a location of each of the plurality of information elements within the information dataset; … based at least in part on the location of each of the plurality of information elements within the information dataset …performing, by the computer, at least one of (i) converting the knowledge processes into a knowledge process executable language and (ii) translating the knowledge processes into a business process model language and converting the translated knowledge processes into a business process executable language.  In other words, although Friederich teaches tagging of information elements according to a semantic analysis of words, phrases, and sentences and teaches the organization of these elements according to the analyzed semantics/tags, he does not disclose that the tagging elements (used for the organization) include location information within the dataset.  Moreover, Friederich does not explicitly disclose a conversion to a business process executable language. 
However, Fliedl, in the analogous environment of automatic modeling of business process knowledge , teaches 5 tagging, by the computer, the plurality of information elements with information that reflects at least one characteristic for each of the plurality of information elements, the at least one characteristic including a location of each of the plurality of information elements within the information dataset; (See [Abstract],  Within this paper we investigate to which extent these steps may be performed automatically in the framework of KCPM, a conceptual predesign model which is used as an Interlingua between natural language and arbitrary conceptual models., Furthermore, at [pp. 24-25, Section 4],  In this section we will shortly introduce the linguistic support we are taking advantage of for performing the mapping process. To exemplify the concepts we will use the following business rules given in form of a scenario text (taken from [12] and slightly modified): S1 The order comes in. S2 The order department checks the each article on the order…., Furthermore, at [p. 25, Section 4.1, Table 1, Figure 2],Our basic assumption is that for the purpose of dynamic modeling, the twelve verb classes defined in the NTMS model can be related to the following notions [9,16]: … , wherein a method for automating the formulation of business process based on the semantics of supporting documents uses the NTMS model to tag different elements in those documents according to the syntax and context of phrases, words, and sentences (Table 1) but also wherein the tagging also includes the location information of those elements (especially individual sentences – viz., S1, S2 …) which is used in the successor graph to represent the underlying dynamical relationship between those locational-tagged sentences (Figure 2).) organizing, by a conversion language of the computer, the plurality of information elements based at least in part on the location of each of the plurality of information elements within the information dataset to reflect relationships between the plurality of information elements and a flow 15between all of the information elements;  (See [p. 25, Section 4.1],  Our basic assumption is that for the purpose of dynamic modeling, the twelve verb classes defined in the NTMS model can be related to the following notions [9,16]: activity/action (someone/something does something): relates to all kind of verb classes which have an actor role (iV, tVag/2, tVag/2d,g, tVag/2pp, tVag/2sk, tV/ppsk, tV/3, tV/3ti, tV/3tda, tV/3tdd, tV/3sk,ak, ReflV)…. event (something that happens [to someone/something] and results in a state/property): relates to ergative verbs (eV) having a terminative aspect…., Furthermore, at [p. 26, Section 4.2, Figure 2]  According to the heuristic rule R1 we conclude, that S1 is a predecessor of S2 (S1 < S2). In sentence S5 the phrase ‘‘the order comes in’’ is part of the if-phrase. Applying heuristic rule R3 we receive S1 < S5. Analyzing sentence S3 we observe, that the subject (NPsubj) in the if-phrase is identical with the object (NPobj) of sentence S2. According to R4 we conclude S2 < S3. The head of the subject in sentence S3 (‘‘article’’) is a modifying phrase of the new subject in sentence S4 (‘‘quantity’’). This causes S3 < S4 according to R5. The head of the subject phrase (NPsubj) (‘‘payment’’) refers to the head of the object phrase in sentence S5. The configuration of S7 and S8 looks similar with respect to the head ‘‘payment’’ of the subject phrase ‘‘the payment’’. Therefore the filtered sequences are: S5 < S6, S5 < S7 and S5 < S8. Concerning ‘‘article’’, the other head of a subject phrase in the sentences S6 and S7, sequences from sentences S2, S3 or S4 can be derived with R4. I., wherein the application of a set of rule heuristics to the NTMS model-based representation of location-tagged sentences/information elements (e.g., ergative verbs, conditional sentences) organizes the information within those sentences into a flow that reflects the location of those sentences (Figure 2 which shows the sentence location tags S1, S2 …) such that the application of these heuristics in combination with the NTMS model is a conversion language that converts the information semantic elements into an information flow/successor graph.) mapping, by the computer, the plurality of information elements into knowledge processes expressed in a knowledge process modeling language; (See [pp. 27-28, Section 5.1],  The mapping of the previously defined concepts (activity/action, property/state phrase, eventphrase, completion of activity phrase and restriction phrase) to a KCPM schema primitive is defined as follows: • an activity/action is mapped to an operation type in KCPM, • a property/state, an event-phrase and a completion of activity is mapped to a KCPM condition, • a restriction phrase is mapped to a pre-condition. In our example, sentence S1 is an event-phrase according to our basic notions. Therefore, it is mapped to a pre-condition., Furthermore, at [pp. 28-29, Section 5.3, Figure 3, Figure 4, Figure 5] This step is supported by the construction guidelines depicted in Fig. 5 and by the ‘‘successor information’’ derived from the successor graph in Section 4.2 (Fig. 2). The construction guidelines (Fig. 4) give hints on how to integrate a new mapped schema primitive to the existing schema:… The successor graph of Section 4.2 helps to decide where the new schema primitive must be integrated. The main idea here is: If in the successor graph a sentence Sj is a direct successor of sentence Si (Si < Sj) and both sentences can be transformed to modeling primitives (e.g. operation type, co-operation type, pre- or post-condition), then the schema primitive resulting from Sj can be connected to the schema primitive resulting from Si, which is already part of the existing schema., wherein, it is noted that, as with Friedrich, Fliedl teaches a mapping of the information elements to a knowledge process model (KCPM) such that the method maps the NTMS model-based tagged information elements to an operation type, condition, or pre-condition (e.g., sentence S1 is mapped to a pre-condition) to associate the information elements with a schema and such that, according to the successor graph, the method also maps the schema (primitives) to a flow which links the schemas (according in part on the location-tagging).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich to incorporate the teachings of Fliedl to tag the plurality of information elements with information that reflects at least one characteristic for each of the plurality of information elements in which the at least one characteristic including a location of each of the plurality of information elements within the information dataset and to organize, by a conversion language of the computer, the plurality of information elements based at least in part on the location of each of the plurality of information elements within the information dataset to reflect relationships between the plurality of information elements and a flow 15between all of the information elements.  10The modification would be obvious because one of ordinary skill would be motivated to facilitate, through automation, the generation of business process models from natural language text through semantic analysis and parsing of the content of that text and to exploit the underlying structure of that text to facilitate that organization into a process flow (Fliedl, [Abstract, p. 21, Section 1, p. 35, Section 8]).   
However, Friedrich and Fliedl do not explicitly teach 10…… performing, by the computer, at least one of (i) converting the knowledge processes into a knowledge process executable language and (ii) translating the knowledge processes into a business process model language and converting the translated knowledge processes into a business process executable language. Although, Fliedl teaches a conversion of a business/knowledge process in a schema-based representation/language into an activity diagram (Figure 5), he does not explicitly disclose that this is specifically a conversion to a business process executable language. 
However, Pedrinaci, in the analogous environment of automated business process generation teaches organizing, by a conversion language of the computer, the plurality of information elements … to reflect relationships between the plurality of information elements and a flow 15between all of the information elements; (See [p. 551, Section 2.4, Figure 1], Within SUPER, we have defined a stack of ontologies that capture log information and connect it to higher-level conceptual models about business processes, organizational structures, business goals, and even strategic aspects; wherein Pedrinaci, like Friedrich, teaches an organization of the information elements (to represent the underlying relations/flows between them) but with the business process analysis (BPA) system that uses an ontological stack known as SUPER for organizing the information over diverse conceptual considerations (with elements corresponding to any aspect of that information such as concepts, actors, actions, etc.).); mapping, by the computer, the plurality of information elements into knowledge processes expressed in a knowledge process modeling language;  (See [p. 548, Section 2.1], The stack of ontologies, depicted in Figure 1, builds upon the use of Web Service Modeling Ontology (WSMO) as the core Semantic Web Services conceptualization and Web Service Modelling language (WSML) as the representation language supporting the specification of Ontologies, Goals, Web Services, and Mediators … In particular, we support the definition of business process models by the previously introduced sEPC, sBPMN, and BPMO ontologies., Furthermore, at [p. 551, Section 2.4, Figure 1]Within SUPER, we have defined a stack of ontologies that capture log information and connect it to higher-level conceptual models about business processes, organisational structures, business goals and even strategic aspects [22], see Figure 1.; wherein it is noted that Pedrinaci, like each of Fliedl and Friedrich, also teaches that the extracted/organized information is cast/mapped into conceptual models for processes (knowledge processes) using various process modeling languages (for example BPMN, sBPMN).) performing, by the computer, at least one of (i) converting the knowledge processes into a knowledge process executable language and (ii) translating the knowledge processes into a business process model language and converting the translated knowledge processes into a business process executable language. (See [p. 549, Section 2.2, Figure 1], There exist several approaches within the literature for translating from conceptual models expressed in some notation like BPMN to an executable model such as BPEL. In SUPER, we complement these approaches with ontologies… The semantic BPEL (sBPEL) ontology formalizes BPEL and includes additional constructs linked to WSMO so as to support the mediation between heterogeneous data or processes … Different transformations have been defined between these different conceptualisations, see blue arrows in Figure 1..; wherein a method for generating domain-specific business processes, converts the business/knowledge processes that are represented in various business/knowledge process modeling languages (such as BPMN or sBPMN to characterize the flow within those processes where it is noted that machine learning semantic processing methods are used to convert/map the information elements in documents into the BPMN or EPC format)) and then translates/converts the information represented in the modelling ontologies such that sEPC or sBPMN is translated first into BPMO (also a business/knowledge process model language) before being transformed/converted into an executable form such as sBPEL (in other words, Pedrinaci teaches both (i) and (ii) since, as can be seen in Figure 1, he teaches explicitly the conversion of the BPMN/BPMO/EPC/sBPMN/sEPC knowledge/business process language into an executable form while also teaching the translation between particular business/knowledge process representations such as sEPC, sBPMN to BPMO or UPO (which links BPMN to higher order of business concept abstractions through the ontology/language associated with the business domain) to the executable language sBPEL.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich and Fliedl to incorporate the teachings of Pedrinaci to perform at least one of (i) converting the knowledge processes into a knowledge process executable language and (ii) translating the knowledge processes into a business process model language and converting the translated knowledge processes into a business process executable language.  10The modification would be obvious because one of ordinary skill would be motivated to improve the scalability and efficiency of business process modeling and corresponding workflow execution through automation using machine learning techniques, particularly those that provide semantic support for enabling the discernment, extraction, and integration of information elements from documents (Pedrinaci, [pp. 546-547, Section 1, p. 552, Section 3]).   

Regarding claim 2, rejection of claim 1 is incorporated and Friedrich further teaches wherein the information dataset comprises a document or text and the information elements comprise document or text elements.   ([p. 2, Section 1.1, p. 105, Section 4.1, Figure 18], Having said that, we also have to consider that information about the internal processes of an organization is often already present in the form of informal textual specifications. Such textual documents can be policies (e.g., for travel or expenses), reports, forms, manuals, knowledge management systems, and e-mail messages., We did not restrict the collection to a specific domain or type. Thus, different sources were incorporated into our test data set. We classified each element into one of the four categories:, wherein the heterogeneous set of documents pertinent for business/knowledge process modeling include textual specifications and reports but also, in the evaluation phase, included diverse text elements and documents derived from various sources.)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich  to incorporate the teachings of Fliedl and Pedrinaci for the same reasons as pointed out for claim 1.

Regarding claim 4, rejection of claim 1 is incorporated and Friedrich further teaches extracting at least a portion of the knowledge from one or more e-mail or social media data feeds ([p. 2, Section 1.1], Having said that, we also have to consider that information about the internal processes of an organization is often already present in the form of informal textual specifications. such textual documents can be policies (e.g., for travel or expenses), reports, forms, manuals, knowledge management systems, and e-mail messages., wherein a multiplicity of datatypes and data sources such as emails are used to find pertinent knowledge items in a business enterprise.).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich  to incorporate the teachings of Fliedl and Pedrinaci for the same reasons as pointed out for claim 1.

Regarding claim 5, rejection of claim 1 is incorporated and Friedrich and Fliedl do not further teach wherein the information dataset is organized into information elements by:  15determining a domain corresponding to the information dataset; identifying the plurality of information elements in the information dataset based on a plurality of domain-specific semantic knowledge structures.   Although Friedrich uses documents across a plurality of domains for the automated business/knowledge process generation and evaluation framework, he does not indicate explicitly how this framework takes into account domain-specific information elements. Fliedl does not teach domain-specific aspects in his business/knowledge process modeling.
However, Pedrinaci, in the analogous environment of automated business process generation teaches wherein the information dataset is organized into information elements by:  15determining a domain corresponding to the information dataset; ([pp. 547-8, Section 2.1] Business Level (Strategic): this level … contains a functional breakdown of a domain… Further complications arise in some domains like telecommunications where the technical details regarding a service execution … are of particular relevance at the process level and even at the business level. Hence, being able to properly correlate the data across layers can be of crucial importance.; wherein the domain to which is associated a set of information (information elements) must be considered/determined in order to evaluate its importance at least on certain levels in the ontological design.);  identifying the plurality of information elements in the information dataset based on a plurality of domain-specific semantic knowledge structures.   ([pp. 547, Section 2, p. 551, Section 2.4, p. 552, Section 2.4, Figure 1], Semantic BPM aims at accessing the process space of an enterprise at the knowledge level so as to support reasoning about business processes, process composition, process execution, etc.., The enhanced version of the plugin supports benefiting from contextual knowledge within these formulae and therefore provides a more robust and stable technique since it not based any more on plain labels within the logs. For instance, a formula like “when Activity A and B happen, C should be performed by a Manager” can be defined independently from the existing managers or the actual configuration of the organisational structure., It enables the application of general purpose solutions over domain-specific data in a seamless manner… PSM are intelligent software components that capture the expertise for solving knowledge intensive tasks in a domain independent manner by using ontologies as their lingua franca., wherein the information needed for knowledge process management includes domain-specific elements with meaning determined according to domain-specific ontologies (domain-specific knowledge structures)  and wherein the information elements are mined from the heterogeneous dataset using this domain-specific ontological framework that contextualize those information elements (for example, particularly named actions and actors may be determined independently of existing managers).).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich and Fliedl to incorporate the teachings of Pedrinaci to wherein the information dataset is organized into information elements by:  15determining a domain corresponding to the information dataset; identifying the plurality of information elements in the information dataset based on a plurality of domain-specific semantic knowledge structures.  10The modification would be obvious because one of ordinary skill would be motivated to improve the scalability and efficiency of business process modeling across multiple domains and corresponding workflow execution through automation using machine learning techniques, particularly those that provide domain-specific semantic support for enabling the automated discernment, extraction, and integration of information elements from documents (Pedrinaci, [pp. 546-547, Section 1, p. 547, Section 2, p. 551, Section 2.4, p. 552, Section 3]).   

Regarding claim 6, rejection of claim 5 is incorporated and Friedrich and Fliedl do not further teach wherein each domain-specific semantic knowledge structure 20corresponds to at least one of a word, symbol, or phrase associated with the domain or a natural language associated with the domain.   Although Friedrich uses documents across a plurality of domains for the automated business/knowledge process generation and evaluation framework, he does not indicate explicitly how this framework takes into account domain-specific information elements. Fliedl does not teach domain-specific aspects in his business/knowledge process modeling.
However, Pedrinaci, in the analogous environment of automated business process generation teaches wherein each domain-specific semantic knowledge structure 20corresponds to at least one of a word, symbol, or phrase associated with the domain or a natural language associated with the domain.([p. 548, Section 2.1, p. 551, Section 2.4, Figure 1] The integration between the different conceptualisations is provided by the Upper-Level Process Ontology (UPO) which captures general concepts such as Process, Activity, Agent or Role which are extensively reused across the ontologies., Within SUPER, we have defined a stack of ontologies that capture log information and connect it to higher-level conceptual models… This includes, a semantically enhanced Linear Temporal Logic plugin … The plugin supports benefitting from contextual knowledge … For instance, a formula like “when activity A and B happen, C should be performed by a Manager” can be defined independently from existing managers or the actual configuration of the organizational structure.; wherein the formation of the ontological framework is enhanced by the usage of semantic data mining techniques applied to documents or logs within a Data Warehouse and wherein within that document, relevant functional knowledge is obtained, according to the ontologies, from phrases such as “when activity … happen”, words such as “happen”, or symbols such as “A”). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich and Fliedl to incorporate the teachings of Pedrinaci for each domain-specific semantic knowledge structure 20corresponds to at least one of a word, symbol, or phrase associated with the domain or a natural language associated with the domain.  10The modification would be obvious because one of ordinary skill would be motivated to improve the scalability and efficiency of business process modeling across multiple domains and corresponding workflow execution through automation using machine learning techniques, particularly those that provide domain-specific semantic support for enabling the automated discernment, extraction, and integration of information elements from documents (Pedrinaci, [pp. 546-547, Section 1, p. 547, Section 2, p. 551, Section 2.4, p. 552, Section 3]).   

Regarding claim 9, rejection of claim 1 is incorporated and Friedrich further teaches wherein a … model is used to automatically perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language. ([pp. 83-85, Section 3.4.5, pp. 89-90, Section 3.5, pp. 90-91, Section 3.5.1, Figure 15], The last step of the text level analysis is the generation of Flows. As explained in section 3.2 a flow describes how activities are interaction with each other. Therefore, during the process model generation such Flows can be translated to BPMN connecting objects. When creating the Flows we build upon the assumption that a process is described sequentially (see section 3.1.5) and upon the information gathered in the previous steps., In the last phase of our approach the information contained in the World Model is transformed into its BPMN representation. We follow a nine step procedure, as depicted in Figure 15. The first 4 steps: creation of nodes, building of Sequence Flows, removal of dummy elements, the finishing of open ends, and the processing of meta activities are used to create an initial and complete model. Optionally, the model can be augmented by creating Black Box Pools and Data Objects. Finally, the model is layouted to achieve a human-readable representation., When creating an event, we look up the contained words within WordNet and create an Message or Timer Intermediate event if applicable. This is, e.g., the case when the event text contains a word which can be related to the concept of a “time period” in WordNet…. Using WordNet we can determine that “creation” was derived from the verb “create”., wherein a set of algorithms transform the information elements into a set of flows/linkages between particular information elements (and stored in the World Model) such that the process model generation maps these elements into a knowledge/business process modelling language (BPMN) using the process shown in Figure 15 that represents (forms an algorithmic model) of this automated mapping and such that this process also uses WordNet which is a model that provides semantic analysis in this mapping/transformation process.)
However, Friedrich and Fliedl do not teach …trained machine learning…. Although Friedrich teaches the use of WordNet ontologies in the business/knowledge process model generation, he does not indicate if those ontologies are trained machine learning models (i.e., models that are adapted to a particular aspect of the problem at hand). Although Fliedl discloses various heuristics for performing the mapping to a business process model), he does not disclose a machine learning model per se.
However, Pedrinaci, in the analogous environment of automated business process generation teaches wherein a trained machine learning model is used to automatically perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language. ([p. 547, Section 2, p. 548, Section 2.1, pp. 551-552, Section 2.4] We have previously argued that the difficulties for automating the transition between both worlds is due to a lack of machine processable semantics [12]. Often business modelling is in fact approached as process modelling [10], and process modelling mainly focusses on the graphical representation of processes using modelling languages, e.g., BPMN, which cannot capture domain specific semantics…. SBPM aims at accessing the process space of an enterprise at the knowledge level so as to support reasoning about business processes, process composition, process execution, etc. SBPM builds upon the use of ontologies as a core component providing the required semantic information and enhances the composition, mediation and discovery of Web Services by applying Semantic Web Services techniques., The integration between the different conceptualisations is provided by the Upper-Level Process Ontology (UPO) which captures general concepts such as Process, Activity, Agent or Role which are extensively reused across the ontologies., Core Ontology for Business pRocess Analysis (COBRA) connects it to the business level. COBRA provides a pluggable framework based on the core conceptualisations required for supporting BPA and defines the appropriate hooks for further extensions in order to cope with the wide-range of aspect… Some extensions have … been developed for actively processing monitoring information when it is generated as well as for defining and computing business metrics automatically…. Reaching the level of automation demanded by businesses requires enhancing current analysis techniques with the capacity for reasoning over knowledge gained by applying monitoring and mining techniques combined with pre-existing contextual knowledge about business processes and domains. At the core of our approach lays again our extensive conceptualization of the BPM domain… PSM are intelligent software components that capture the expertise for solving knowledge intensive tasks in a domain independent manner by using ontologies as their lingua franca. They support reusing highly complex problem-solving expertise across domains and therefore represent an appropriate means for enhancing the state of the art in BPA while maintaining the genericity and thus the scalability of the solutions provided.; wherein the formation knowledge/business process models (mapping to BPMN for example) is performed automatically as part of a data mining process and wherein the computer-developed ontology framework model SUPER (corresponding to a trained machine learning model including machine learning components such as problem-solving methods, ontology development and application, machine reasoning functionality that has adaptability to domain-specific ontologies) facilitates the automatic inclusion of new information in the knowledge management system (i.e., automatically mapping information elements into the knowledge processes/ontologies using the knowledge process modeling language).).  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich and Fliedl to incorporate the teachings of Pedrinaci to use a trained machine learning model to automatically perform the mapping of the plurality of information elements into the knowledge processes using the knowledge process modeling language.  10The modification would be obvious because one of ordinary skill would be motivated to improve the scalability and efficiency of business process modeling across multiple domains and corresponding workflow execution through automation using machine learning techniques, particularly those that provide domain-specific semantic support for enabling the automated discernment, extraction, and integration of information elements from documents (Pedrinaci, [pp. 546-547, Section 1, p. 547, Section 2, p. 551, Section 2.4, p. 552, Section 3]).   

Regarding claim 10, rejection of claim 1 is incorporated and Friedrich and Fliedl do not further teach wherein a trained machine learning model is used to automatically perform the translation of the knowledge processes into the business process model language.  Neither Friedrich nor Fliedl disclose the use of a trained machine learning model to perform their respective automated business process model generation.
However, Pedrinaci, in the analogous environment of automated business process generation teaches wherein a trained machine learning model is used to automatically perform the translation of the knowledge processes into the business process model language.   ([p. 549, Section 2.2, p. 550, Section 2.2, Figure 1] There exist several approaches within the literature for translating from conceptual models expressed in some notation like BPMN to an executable model such as BPEL. In SUPER, we complement these approaches with ontologies… The semantic BPEL (sBPEL) ontology formalizes BPEL and includes additional constructs linked to WSMO so as to support the mediation between heterogeneous data or processes … Different transformations have been defined between these different conceptualisations, see blue arrows in Figure 1.., Using semantic service descriptions eases the mapping of conceptual models to their executable form. Reacting to changes in the data model or in conceptual model itself provokes still changes on the underlying executable model, however … most of the changes can be derived and solved automatically, either during runtime by pushing the service selection completely to the execution phase ….; wherein the translation of the ontological conceptual or data models (knowledge processes) into an executable model is done automatically as part of the computer-developed ontology framework model SUPER (corresponding to a trained machine learning model including machine learning components such as problem-solving methods, ontology development and application, machine reasoning functionality as previously noted) according to semantic service descriptions such that this translation is done in response to changes in the underlying data model or conceptual model (thereby corresponding to a change in a BPM knowledge process representation) with, for example, the translation to a business process representation determined by domain-specific/trained ontological machine learning models.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich and Fliedl to incorporate the teachings of Pedrinaci to use a trained machine learning model is used to automatically perform the translation of the knowledge processes into the business process model language.  10The modification would be obvious because one of ordinary skill would be motivated to improve the scalability and efficiency of business process modeling across multiple domains and corresponding workflow execution through automation using machine learning techniques, particularly those that provide domain-specific semantic support for enabling the automated discernment, extraction, and integration of information elements from documents (Pedrinaci, [pp. 546-547, Section 1, p. 547, Section 2, p. 551, Section 2.4, p. 552, Section 3]).   

Claim 14 is rejected because it is a manufacture computer-readable medium of the same subject matter of claim 1 which can be found in Friedrich, Fliedl, and Pedrinaci. It is noted that this claim also recites an article of manufacturing with computer-readable medium with instructions which can also be found in Friedrich (for example, the computer system with code [Figure 11, Section 3, Algorithms 1-29]) .

Claim 15/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 2/1 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 17/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 4/1 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 18/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 5/1 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 19/18 is also rejected because it is just manufacture implementation of the same subject matter of claim 6/5 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 22/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 9/1 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 23/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 10/1 which can be found in Friedrich, Fliedl, and Pedrinaci.

Claim 27 is rejected because it is a system implementation of the same subject matter of claim 1 which can be found in Friedrich, Fliedl, and Pedrinaci. It is noted that this claim also recites a computer system and a knowledge user interface both of which are found in Friedrich (for example, the computer system [Figure 11, Section 3, Algorithms 1-29] and user interface ([p. 2, Section 1.1, p. 47, Section 3.3, pp. 239-240, Appendix D, Figure 11, Figure D.135], Having said that, we also have to consider that information about the internal processes of an organization is often already present in the form of informal textual specifications. Such textual documents can be policies (e.g., for travel or expenses), reports, forms, manuals, knowledge management systems, and e-mail messages., A BPMN process model is typically the result of analyzing textual descriptions of a process., The extraction procedure consists of several steps which are outlined as a BPMN process model in figure 11., As mentioned in section 3, our transformation approach was implemented in a research prototype. A screenshot of the graphical user interface is displayed in figure D.135. It consists of three parts, as marked in the illustration. Part 1 shows the processed text and highlights the extracted elements within each sentence. Furthermore, the result of the anaphora resolution and textual link determination are shown as arcs connecting the different words. Using the buttons above the model those arcs can be hidden, a new text can be loaded, or the comparison procedure can be triggered.,  wherein, like Pedrinaci, Friedrich teaches the reception of a heterogeneous set of documents that contain business process-related knowledge and wherein Friedrich teaches that this information is received/processed through this user interface.) 

Claims 3 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich in view of Fliedl, in view of Pedrinaci, and in further view of J. Allan (“Knowledge Management and Speech Recognition”, IEEE Computer, Vol. 35(4), pp. 60-61, 2002), hereinafter referred to as Allan.

Regarding claim 3, rejection of claim 1 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach 5receiving, by the computer, a voice dictation comprising the knowledge; and automatically transcribing, by the computer, the voice dictation into the information dataset.  Although Pedrinaci and Friedrich teach that the information is derived from multiple sources and is may be reflective of business activities processes, neither explicitly teaches that the information is derived from voice dictation. Likewise, Fliedl does not teach a voice dictation source.  
However, Allan, in the analogous environment of using speech recognition in knowledge management teaches receiving, by the computer, a voice dictation comprising the knowledge ([p. 2, Section 2.4] The KM applications listed above seem to deal with text but they can just as easily made to work with “documents” that were created by someone speaking., Speech could also play an important role by incorporating dictated information.; wherein a knowledge management system may make use of documents created by someone speaking.); and automatically transcribing, by the computer, the voice dictation into the information dataset ([p. 2, Section 2.4] If the meetings were recorded, the actual discussion could be used for automatic indexing and retrieval.; wherein automatic transcription of the content of voice recordings is made use of in a knowledge management database.). 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Allan to automatically process voice recordings to transcribe the information into a knowledge management system. The modification would be obvious because one of ordinary skill would be motivated to exploit spoken information in improving knowledge management functionality for applications, such as business-related ones (Allan, [pp. 2-3]).   

Claim 16/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 3/1 which can be found in Friedrich, Fliedl, Pedrinaci and Allan.

Claims 7, 8, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich, in view of Fliedl, in view of Pedrinaci and in further view of Staab et al.  (“Knowledge Processes and Ontologies”, IEEE Intelligent Systems, pp. 26-34, January-February, 2001), hereinafter referred to as Staab.

Regarding claim 7, rejection of claim 5 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach wherein each domain-specific semantic knowledge structure corresponds to at least one of a font or style of formatting associated with the domain.  
Although Pedrinaci does teach that a mapping to the ontological knowledge base occurs over diverse data with heterogeneous formats (e.g. p. 551, Section 2.4), he does not relate the format heterogeneity to distinct knowledge structures.  Friedrich and Fliedl likewise does not teach font or style specific domain information. 
However, Staab, in the analogous environment of knowledge processes and ontologies teaches wherein each domain-specific semantic knowledge structure corresponds to at least one of a font or style of formatting associated with the domain  ([p. 27, p. 32, Figure 5, Figure 10] The knowledge repository stores the document, these facts, the time of annotation, and metadata about the annotator… Figure 10 shows two snapshots of the organization of M.A. Hanna. They are automatically derived from single activities..; wherein for the domain of the “Hanna” Company, an organization structure is derived automatically using a database which distinct information types is represented by different font sizes, font colors, and possibly font types as shown in Figure 5, information which is extracted and used to form the organizational structure shown in Figure 10).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Staab to make use of font or style formatting information representation in ontology formation. The modification would be obvious because one of ordinary skill would be motivated to exploit the formatting system to capture and organize pertinent information on business processes or activities (Staab, pp. 28).   

Regarding claim 8, rejection of claim 5 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach wherein each domain-specific semantic knowledge structure 5corresponds to at least one of a numbering and a notation style associated with the domain.  Although Pedrinaci does teach that a mapping to the ontological knowledge base occurs over diverse data with heterogeneous formats (e.g. p. 551, Section 2.4), he does not relate the format heterogeneity to distinct knowledge structures.  Friedrich and Fliedl likewise does not teach font or style specific domain information. 
However, Staab, in the analogous environment of knowledge processes and ontologies teaches wherein each domain-specific semantic knowledge structure corresponds to at least one of a numbering or notation style associated with the domain ([p. 27, p. 32, Figure 5, Figure 10] The knowledge repository stores the document, these facts, the time of annotation, and metadata about the annotator… Figure 10 shows two snapshots of the organization of M.A. Hanna. They are automatically derived from single activities..; wherein for the domain of the “Hanna” Company, an organization structure is derived automatically using a database which information types is represented by different notation styles as shown in Figure 5 including also date information which is also enumerated in the  generated organizational structure shown in Figure 10 (corresponding to wherein each domain-specific semantic knowledge structure corresponds to at least one of a numbering or notation style associated with the domain)).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Staab to make use of notation style or numeric date information in ontology formation. The modification would be obvious because one of ordinary skill would be motivated to exploit the annotation or numbering to capture and organize pertinent information on business processes or activities (Staab, pp. 28).   

Claim 20/18 is also rejected because it is just manufacture implementation of the same subject matter of claim 7/5 which can be found in Friedrich, Fliedl, Pedrinaci, and Staab.

Claim 21/18 is also rejected because it is just manufacture implementation of the same subject matter of claim 8/5 which can be found in Friedrich, Fliedl, Pedrinaci, and Staab.

Claims 11, 24, and 28 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich, in view of Fliedl, in view of Pedrinaci, and in further view of Sasa et al.  (“Ontology-Based Knowledge Management in Service-Oriented Systems”, JIOS, Vol. 35, No. 1, pp. 105-118, 2011), hereinafter referred to as Sasa.

Regarding claim 11, rejection of claim 1 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach using at least one of the business process executable language and the knowledge process executable language to automate one or more knowledge-based processes.  Although Figure 1 in Pedrinaci shows a bidirectional blue arrow between the semantic BPEL and BPMO indicating that the BPEL is linked back to the WSMO to “support the mediation between heterogeneous data or processes, or the invocation of Goals as opposed to explicitly specified Web Services”, Pedrinaci does not explicitly teach that this linkage facilitates the automation of the knowledge based process. While Friedrich (as well as Fliedl as previously noted) teaches the automation of the generation of knowledge-based processes from semantic analysis of texts, he does not explicitly disclose the automation of the knowledge-based processes using an “executable language”.
However, Sasa, in the analogous environment of automated business process execution teaches using at least one of the business process executable language and the knowledge process executable language to automate one or more knowledge-based processes.  ([p. 106, Section 2.1,p. 107, Section 3] Web service orchestration requires a model with which business processes can be described … This model is provided by BPEL., With the spread of SOA and SOA-related technologies, we have observed several … potential contributors to KM systems: a) automatic translations of process data to OOKB … .; wherein the process data expressed in BPEL language is translated automatically into the OOKB organizational knowledge base (corresponding to using the business process).).   
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Sasa to automatically translate  BPEL expressions of business processes into the ontological representation of business activities and processes. The modification would be obvious because one of ordinary skill would be motivated to automatically holistically evolve the knowledge based system, reducing the workloads on knowledge engineers (Sasa, [p. 116]). 

Claim 24/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 11/1 which can be found in Friedrich, Fliedl, Pedrinaci and Sasa.

Claim 28/27 is also rejected because it is just a system implementation of the same subject matter of claim 11/1 which can be found in Friedrich, Fliedl, Pedrinaci and Sasa.

Claims 12, 13, 25, and 26 are rejected under 35 U.S.C. 103 as being unpatentable over Friedrich, in view of Fliedl, in view of Pedrinaci, and in further view of Camara et al.  (“Semi-Automatic Specification of Behavioral Service Adaption Contracts”, Electronic Notes in Theoretical Computer Science 264, 2010, pp. 19-34), hereinafter referred to as Camara.

Regarding claim 12, rejection of claim 1 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach further comprising the step of generating, automatically, a 20contract based on the knowledge processes and the knowledge process executable language.  Neither Fliedl nor Pedrinaci discloses automatic generation of a contract. Although Friedrich discusses the generation of business/knowledge process models which express contractual details and relationships (for example, pp. 56-58, Section 3.3.2, Appendix B.2, Figure B.31, especially: This object consists of data elements such as the customers name and address and the assigned power gauge. The generated customer object is then used, in combination with other customer data to prepare the contract documents for the power supplier switch (including data such as bank connection, information on the selected rate, requested date of switch-over). In the following an automated check of the contract documents is carried out within the CIS (customer information system) in order to confirm their successful generation. In case of a negative response, i.e. the contract documents are not (or incorrectly) generated, the causing issues are being analyzed and resolved. Subsequently the contract documents are generated once again.), he does not clearly disclose how the service contracts are automatically generated (other than that his framework creates the business process model).
However, Camara, in the analogous environment of using knowledge models for business process representation, teaches further comprising the step of generating, automatically, a 20contract based on the knowledge processes and the knowledge process executable language ([p. 21, Section 2.1, p. 23, Section 2.2, pp. 24-25, Section 3.1, Figure 1, Figure 2] We assume that service interfaces are equipped both with a signature (set of required and provided operations) and a protocol represented by a Symbolic Transition System (STS). Communication between services is represented using events relative nto the emission and reception of messages corresponding to operation calls. Events may come with a set of data terms whose types respect the operation signatures. … [STS] A Symbolic Transition System or STS is a tuple (A, S, I, F, T) where: A is an alphabet which corresponds to the set of labels associated to transitions, S is a set of states, I ∈ S is the initial state, F ⊆ S are final states, and T ⊆ S × A × S is a transition relation., Once the adaptor protocol is generated, it can be implemented using BPEL or Windows Workflow Foundation using techniques presented in [15,10]., Our engine for automatic contract specification (Algorithm 1) performs an incremental process where an initially empty contract is refined while traversing the service behaviours until a complete deadlock-free contract is generated…. From a given partial contract (empty, by default) and a current state in every service behaviour (beginning with their initial states) the expert system generates new partial contracts by including every outgoing transition from those states in the given contract (ref ine contract). These partial contracts compose a directed and acyclic graph whose initial node is the empty contract and, in every arc, the successor contract contains one label/message more than its predecessor (either included in a vector copied from the parent contract or in a new vector with that single term)., wherein a contract (adaptation contract) is automatically generated based on extracted business behavioral models and the protocol of the contract (knowledge processes with flow represented in STS to characterize the process flow such as in the form of an acyclic graph as seen in Figures 1 and 2)  and based on the executable process language (BPEL in which the adaptation contract protocol is ultimately represented as shown in Figure 1).)
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Camara to automatically generate a 20contract based on the knowledge processes and the knowledge process executable language. The modification would be obvious because one of ordinary skill would be motivated to reduce errors in manual specification of adaptation requirements between interoperable services by exploiting knowledge modeling of contract-based transactional business processes to semi-automatically create executable contracts according to those models learned from previous contracts (Camara, [Abstract, p. 32, Section 6, Figure 6]).   

Regarding claim 13, rejection of claim 12 is incorporated and Friedrich, Fliedl, and Pedrinaci do not further teach further comprising the step of prompting a user with a plurality of questions and inserting a plurality of new clauses into the contract based on answers provided in response to the plurality of questions.  
However, Camara, in the analogous environment of using knowledge models for business process representation, teaches further comprising the step of prompting a user with a plurality of questions and inserting a plurality of new clauses into the contract based on answers provided in response to the plurality of questions ([pp. 27-28, Section 3.2, Figure 1, Figure 4, Algorithm 2] As it can be observed in Figure 4, the graphical notation for a service interface includes a representation of its protocol (STS) and a collection of ports. Each label on the STS corresponds to a port in the graphical description. Ports include a data port for each parameter contained in the parameter list of the label. (ii) Define port bindings. Correspondences between the different service interfaces (vectors) are represented as port and data port bindings (solid and dashed lines, respectively). Starting from the graphical representation of the interfaces, the designer builds a contract by successively connecting ports and data ports…., (i) Simulation. Our environment implements an algorithm able to determine how the different behavioural interfaces evolve stepby-step as different vectors in the contract are executed; and (ii) Trace-checking. Potential system execution traces are first generated, and then traversed to detect those leading to deadlock situations or infinite loops., The designer can take advantage of automatically generated vectors using the interactive environment in two ways: (i) taking them as suggestions when designing the contract from scratch. This is particularly interesting in scenarios that present behavioural interfaces with large protocols and only a few incompatibilities, where the designer must connect all ports one by one even if they obviously match with each other…, Then, we invoke the automatic generation process (gen contracts in Line 8) with the given initial vectors as input and we select through the interactive environment one of the returned contracts. After validating the resulting contract using the verification mechanisms provided by the interactive environment, we determine if the current state of the contract is satisfactory (Line 5). If that is the case, the specification process ends. Otherwise, we may alternatively: (i) remove the parts of the contract causing problems (Lines 9–13); or (ii) customize the parts of the contract causing problems using the interactive environment (Lines 14–21)…. It is worth noticing that all functions with names starting by env correspond to functionality implemented in the interactive environment which requires user input. Function new state creates a new state identifier for the VLTS. env valid returns whether the user considers the given vector valid or not…, wherein the designer (user) is prompted to evaluate the validity of particular components of the adaptation contract such that each component (an element in the vector c that represents/defines the contract) is a clause in that contract which may or may not be included according to the designer’s response and such that the set of components are automatically generated suggestions for the clauses/components with the algorithmic implementation (line 5, Algorithm 2) soliciting a response from the designer (i.e., the computer is querying/asking questions to the designer with this prompt for verification of the suggestion for the purpose of eliminating prospective errors in the contract).)  
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Friedrich, Fliedl, and Pedrinaci to incorporate the teachings of Camara to automatically generate a 20contract based on the knowledge processes and the knowledge process executable language and prompt a user with a plurality of questions to determine the insertion of new clauses into the contract. The modification would be obvious because one of ordinary skill would be motivated to reduce errors in manual specification of adaptation requirements between interoperable services by exploiting knowledge modeling of contract-based transactional business processes to semi-automatically create executable contracts according to those models learned from previous contracts with interactive prompts/queries to the designer/user to verify the suggested inclusion of clauses/components in that contract (Camara, [Abstract, p. 32, Section 6, Figure 6]). 
  
Claim 25/14 is also rejected because it is just manufacture implementation of the same subject matter of claim 12/1 which can be found in Friedrich, Fliedl, Pedrinaci, and Camara.

Claim 26/25 is also rejected because it is just manufacture implementation of the same subject matter of claim 13/12 which can be found in Friedrich, Fliedl, Pedrinaci, and Camara.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
W.L. Yeung (“A formal and visual modeling approach to choreography based web services composition and conformance verification”, Expert Systems with Applications 38, 2011, pp. 12772-12785) teaches automatic business process modeling including the translation of workflow models into BPEL

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT LEWIS KULP whose telephone number is (571)272-7983. The examiner can normally be reached M, Th, F 8-5:30; Tu 8-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Miranda Huang, can be reached on 571-270-7092. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT LEWIS KULP/Examiner, Art Unit 2124                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126